Citation Nr: 1020197	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Zimecki, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to February 
1954.  The Veteran died on August [redacted], 2006.  The appellant is 
the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

A hearing was held on August 11, 2008, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the hearing is in the claims file.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here, and was not a 
prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).

The Board notes that the appellant was provided notice in 
October 2006, prior to the initial adjudication of the claim 
in January 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

However, the Board notes that the October 2006 letter did not 
include the provisions of 38 U.S.C.A. § 1318.  Section 1318 
authorizes the payment of DIC to an eligible child or 
surviving spouse in cases where a Veteran's death was not 
service-connected, provided that the Veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 
100 percent (total) due to service-connected disability for a 
period of at least five years from the date of his discharge 
or release from active duty, or for 10 or more years 
immediately preceding his death or was a former POW who died 
after September 30, 1999.  However, the Board finds that the 
appellant has demonstrated actual knowledge of the elements 
required to establish entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The appellant and her representative 
have expressed an understanding of the principles involved, 
inasmuch as they have gathered evidence to support the claim 
and have advanced supportive argument as well.  The appellant 
asserted that a July 1984 Board decision was the product of 
CUE as the Veteran should have been rated as 100 percent 
disabling prior to his death.  Additionally, the Board notes 
that the appellant is not entitled to DIC benefits as a 
matter of law and, therefore, further notification of the 
elements to establish DIC benefits under 38 U.S.C.A. 1318 
would not result in any benefit to the appellant.  Further, 
the rating decision and statement of the case informed the 
appellant of the requirements of 38 U.S.C.A. § 1318.  
Therefore, the Board finds that the appellant has actual 
knowledge of the information needed to substantiate her 
claim, and a reasonable person could be expected to 
understand what was needed.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate her claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  Accordingly, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  

Under the VCAA, VA also has a duty to assist in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.             38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, the private treatment records, service 
treatment records, and VA treatment records are associated 
with the claims file.  Thus, VA has fulfilled its duty to 
assist.  

II.	DIC benefits pursuant to 38 U.S.C.A. § 1318

The appellant is seeking VA DIC, which may be awarded to a 
child or surviving spouse upon the service-connected death of 
a Veteran.  38 U.S.C.A. § 1310;            38 C.F.R. § 3.5(a) 
(2009).  In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a child or surviving spouse 
in cases where a Veteran's death was not service-connected, 
provided that the Veteran was in receipt of, or "entitled to 
receive," compensation at the rate of 100 percent (total) 
due to service-connected disability for a period of at least 
five years from the date of his discharge or release from 
active duty, or for 10 or more years immediately preceding 
his death.  This statute is implemented by VA at 38 C.F.R. § 
3.22.

A discussion of the evolution of the handling of such claims 
is pertinent to the understanding of why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that a Veteran "hypothetically" 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period. The Court concluded that the language of 
38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the Veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that                  38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the Veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute, or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002 & 
Supp. 2009) (Veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106 
(2009), does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical Veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.  Accordingly, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under              38 U.S.C. § 
1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.  In National Organization of Veteran'' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening: "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Circ. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.  Accordingly, hypothetical entitlement 
may not be considered by the Board in this case.  Therefore, 
the only possible ways for the appellant to prevail on her 
claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) to show that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC have not been not 
met here.  In this regard, the Veteran was not in receipt of 
compensation at the 100 percent rate due to his service-
connected disability for a period of at least five years 
immediately after his discharge from active service or for 10 
or more years prior to his death.  The evidence shows that 
the Veteran's combined rate of disability was 50 percent.  

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The law 
provides that previous determinations that are final and 
binding, including decisions of TDIU, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, however, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

In conjunction with her claim for DIC benefits under 
38 C.F.R. § 1318, the appellant alleged that there was CUE in 
a July 3, 1984 Board decision.  The appellant's claim of CUE 
was decided in a separate decision wherein the Board decided 
that there the July 3, 1984 Board decision did not include 
CUE.  Therefore, the evidence still does not show that the 
Veteran was 100 percent disabled for 10 years or more prior 
to his death and the appellant's claim for DIC benefits under 
38 C.F.R. § 1318 must be denied.  

Finally, the provisions of 38 U.S.C.A. § 1318 also allow for 
entitlement to DIC if the Veteran who a former POW who died 
after September 30, 1999.   
The evidence does not show that the Veteran was a former POW 
and, therefore, entitlement to DIC is also not established on 
this basis.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive 100 percent disability for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, and there is no 
evidence that the Veteran was a former POW, the appellant is 
not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.





REMAND

Reason for Remand:  To obtain a VA medical opinion and 
provide appropriate notice.

The Board observes that a VA medical opinion has not been 
sought or obtained in this case to determine the etiology of 
the Veteran's death.  The record shows that the Veteran was 
service-connected for bilateral varicose veins and 
thrombophlebitis of the left lower extremity and 
thrombophlebitis of the right lower extremity.  The death 
certificate reveals that the Veteran died of cardiopulmonary 
arrest due to or as a consequence of congestive heart failure 
and due to or as a consequence of respiratory failure.  The 
appellant contends that the Veteran's cause of death was 
related to his service-connected disabilities.  In reviewing 
the medical evidence of record, the Board notes that the 
Veteran's private physician, Dr. M.L.C., stated that he 
treated the Veteran for an outpatient office visit on 
February 5, 2002.  During routine office visits and inpatient 
hospital admissions, the Veteran exhibited difficulties from 
lower extremity edema and skin ulcerations due to service-
connected varicose veins, diabetes, and congestive heart 
failure.  Dr. M.L.B. stated that his service-related varicose 
veins would certainly have contributed to his terminal 
condition with decreased vascular reserve and increased 
likelihood of infection leading to less capacity to respond 
to hemodynamic compromise.  While the Board recognizes Dr. 
M.L.B.'s opinion, the Board finds that further development is 
required.  To warrant a grant of service connection for the 
cause of the Veteran's death as having been due to a service-
connected disability, the evidence must establish that such a 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R.                   § 
3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  The Board finds that Dr. M.L.B.'s opinion is not 
sufficient to warrant a grant of service connection for the 
cause of the Veteran's death under the pertinent regulations 
as the certificate of death did not list bilateral varicose 
veins as a cause of death and the private hospital records 
leading up to the Veteran's date of death showed that the 
final principal diagnosis was acute renal failure.  Although 
VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant, see Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion 
to determine when additional information is needed to 
adjudicate a claim.  See generally Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (stating that VA has discretion to 
schedule a Veteran for a medical examination where it deems 
an examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  Thus, the Board must 
remand this matter to obtain a VA medical opinion, 
accompanied by a rationale in support of that opinion, prior 
to adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. 
App. at 175.

Additionally, the Board notes that the appellant was not 
given proper notice pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Hupp provides that in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The appellant should 
be provided with notice pursuant to Hupp on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant with notice for a claim for the 
cause of the Veteran's death including: 
(1) a statement of the conditions, if any, 
for which a Veteran was service connected 
at the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the service treatment records and post-
service treatment records, and to comment 
as to whether it was at least as likely as 
not that one of the Veteran's service-
connected disabilities (bilateral varicose 
veins and thrombophlebitis of the left 
lower extremity, and thrombophlebitis of 
the right lower extremity) was a principal 
or contributory cause of his death.  The 
Board is particularly interested in 
ascertaining the relationship, if any, 
between the service-connected bilateral 
varicose veins and the Veteran's cause of 
death.  

The examiner should also indicate whether 
it was at least as likely as not the 
cardiopulmonary arrest, congestive heart 
failure, and respiratory failure were 
related to his military service or whether 
his death was otherwise causally or 
etiologically related to his military 
service.

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not sufficient 
that a disorder, may have casually shared 
in producing death, but rather there must 
be a causal connection.)

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


